904 F.2d 699Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Walker J. DONAT, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.Walker J. DONAT, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
Nos. 90-6276, 90-6771.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 7, 1990.Decided:  May 25, 1990.

Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (C/A No. 90-47-A).
Walker J. Donat, appellant pro se.
Alison Ruth Drucker, United States Department of Justice, Washington, D.C., for appellee.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Walker J. Donat appeals from the district court's order denying his motion to set bond pending immigration or to remove the immigration detainer.  Our review of the record and the district court's opinion discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Donat v. United States, C/A No. 90-47-A (E.D.Va. Jan. 10, 1990).  We also deny the United States's motion to dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED